******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   VORCELIA OLIPHANT v. GAIL HEATH ET AL.
                 (AC 38221)
                  Beach, Mullins and Bear, Js.*
   Argued November 29, 2016—officially released January 24, 2017

(Appeal from Superior Court, judicial district of New
                Britain, Young, J.)
  Vorcelia Oliphant, self-represented, the appellant
(plaintiff).
  Kelly A. Freitas, for the appellees (defendants).
                          Opinion

  PER CURIAM. The plaintiff, Vorcelia Oliphant,
appeals from the judgment of the trial court denying
her motion to open a judgment of nonsuit and denying
her motion to reargue or reconsider the court’s denial
of her motion to open. On appeal, the plaintiff claims
that the court erred in denying her motions. We affirm
the judgment of the trial court.
   The record reveals the following. The plaintiff
brought this action seeking to recover damages that
she allegedly sustained as a result of a motor vehicle
accident. On June 20, 2014, the court issued a schedul-
ing order, which, in part, provided that a pretrial status
conference would be held on January 30, 2015. The
plaintiff acknowledges that she received notice of the
scheduling order the day it was issued, and the record
reveals that she also signed the order, agreeing to the
schedule. When the plaintiff failed to attend the status
conference, the trial court, on January 30, 2015, sua
sponte, rendered a judgment of nonsuit. On Monday,
June 1, 2015, the plaintiff, who was acting as a self-
represented party, filed a motion to open the judgment,
claiming that she had believed that an attorney who
was representing her in a different case was going to
reschedule the pretrial conference and that the plaintiff
had not received additional notices of the pretrial date
as the date got closer. On June 22, 2015, the court denied
the motion to open, and, on July 13, 2015, the plaintiff
filed a motion to reargue and reconsider, which the
court, on July 14, 2015, also denied.
   The basis for the court’s denial of the motion to open
provides, in relevant part: ‘‘[T]he plaintiff has failed to
establish she was prevented by mistake, accident, or
reasonable cause from attending the pretrial conference
for which she admits she received notice. The plaintiff’s
assertion that she failed to appear because this court
failed to provide her with reminder notices of the pre-
trial conference date is not well taken. Her assertion
that an attorney in another action was supposed to have
the pretrial in this action rescheduled is without support
and not credible. As the plaintiff admits that she had
notice of the pretrial conference but provides no reason-
able basis for her failure to attend, she has failed to
establish any mistake, accident, or other reasonable
cause.’’
   The court also articulated its ruling on the plaintiff’s
motion to reargue or reconsider: ‘‘The court articulated
its basis for denial of [the plaintiff’s motion to open].
The plaintiff’s motion [to reargue or reconsider] does
not address the deficiencies articulated by the court in
[the motion to open], but merely reiterates that the
plaintiff was negligent in failing to appear for her pre-
trial conference.’’ This appeal followed.
  ‘‘The principles guiding our review are well settled.
Except in cases in which a judgment has been obtained
by fraud, duress or mutual mistake or, under certain
circumstances, where newly discovered evidence exists
to challenge the judgment, the power of a court to open
a judgment after a default has entered is controlled by
statute. . . . General Statutes § 52–212 (a) sets forth
two requirements to open a judgment and provides in
relevant part: Any judgment rendered or decree passed
upon a default or nonsuit in the Superior Court may
be set aside, within four months following the date on
which it was rendered or passed, and the case reinstated
on the docket . . . upon the complaint or written
motion of any party or person prejudiced thereby, show-
ing reasonable cause, or that a good cause of action or
defense in whole or in part existed at the time of the
rendition of the judgment or the passage of the decree,
and that the plaintiff or defendant was prevented by
mistake, accident or other reasonable cause from prose-
cuting the action or making the defense. . . .
   ‘‘We do not undertake a plenary review of the merits
of a decision of the trial court to grant or to deny a
motion to open a judgment. The only issue on appeal
is whether the trial court has acted unreasonably and
in clear abuse of its discretion. . . . In determining
whether the trial court abused its discretion, this court
must make every reasonable presumption in favor of
its action. . . .
   When a motion to open is filed more than twenty
days after the judgment [as in the present case], the
appeal from the denial of that motion can test only
whether the trial court abused its discretion in failing
to open the judgment and not the propriety of the merits
of the underlying judgment. . . . This is so because
otherwise the same issues that could have been
resolved if timely raised would nevertheless be
resolved, which would, in effect, extend the time to
appeal.’’ (Citations omitted; emphasis omitted; internal
quotation marks omitted.) Flater v. Grace, 291 Conn.
410, 418–19, 969 A.2d 157 (2009).
   After reviewing the record, including the briefs and
oral argument of the parties, we conclude that the court
did not abuse its discretion in denying the motion to
open or the motion to reargue or reconsider. As the
trial court aptly explained, the plaintiff admitted that
she had notice of the pretrial conference many months
in advance. The court found her contentions regarding
her attorney in a different matter not to be credible
and to be unsupported. The court concluded that the
plaintiff had failed to establish that her reason for not
attending the pretrial conference was due to mistake,
accident, other reasonable cause, or anything beyond
mere negligence. We have been presented with nothing
on appeal that persuades us that the court abused its
discretion in denying the plaintiff’s motions.
  The judgment is affirmed.
  * The listing of judges reflects their seniority status on this court as of
the date of oral argument.